                  Case 2:21-cv-00539-TSZ Document 44 Filed 08/26/21 Page 1 of 3



  1                                                                          Honorable Thomas S. Zilly
  2

  3

  4

  5

  6

  7

  8                               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
  9                                        AT SEATTLE
 10   TP ICAP AMERICAS HOLDINGS INC.,
 11                          Plaintiff,                  C21-539-TSZ
 12          v.                                          STIPULATION AND ORDER
 13   ICAP ENTERPRISES, INC.; and HAFEN,
      LLC,
 14
                             Defendants.
 15

 16                                           I. STIPULATION
 17          1.       Plaintiff filed the initial Complaint (the “Original Complaint”) in this case on
 18   April 22, 2021 against Defendant iCap and Harbor Platform, Inc. (“Harbor”) for trademark
 19   infringement and related claims. In the process of service of the Original Complaint, Plaintiff
 20   learned that Harbor had recently merged into Defendant Hafen. Accordingly, Plaintiff filed the
 21   First Amended Complaint (the “First Amended Complaint”) on May 11, 2021, amending the
 22   Initial Complaint to replace Harbor with Defendant Hafen, but not otherwise substantively
 23   amending the Initial Complaint.
 24          2.       After the filing and service of the First Amended Complaint, the Parties have
 25   communicated in anticipation of formal discovery and exchanged initial disclosures, as required
 26   by the Fed. R. Civ. P. 26. During these communications between counsel, Plaintiff was told that



                                                                                             MILLER NASH LLP
STIPULATION AND ORDER - 1                                                                         AT T ORNE Y S AT L AW
                                                                                        T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                          P I E R 70
                                                                                             2801 AL ASKAN W AY , STE 300
                                                                                            SE AT T LE , WASHI NG T ON 98121
                  Case 2:21-cv-00539-TSZ Document 44 Filed 08/26/21 Page 2 of 3



  1   proposed new defendant BitGo, Inc. (“BitGo”) received by way of assignment or other
  2   contractual transfer some or all of Harbor’s assets and liabilities prior to its merger into
  3   Defendant Hafen. In other words, Plaintiff was made to believe that the subject matter forming
  4   the basis of Harbor’s liability as alleged in the Complaint and First Amended Complaint is now
  5   owned entirely or in part by BitGo.
  6          3.       Accordingly, Plaintiff seeks leave by this motion to further amend the First
  7   Amended Complaint to add BitGo as a defendant. Pursuant to LCR 15, a redlined copy of the
  8   proposed amended complaint is attached hereto.
  9          4.       Defendants have indicated that they do not oppose Plaintiff’s motion to amend its
 10   complaint pursuant to Fed. R. Civ. P. 15(a)(2) and 21 to add BitGo as a party.
 11          5.       The deadline for joining additional parties is September 7, 2021. See Dkt. No. 40.
 12          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 13    By: s/ Brian W. Esler                              By: s/ William C. Rava
       Brian W. Esler, WSB No. 22168                      William C. Rava, WSB No. 29948
 14    Miller Nash LLP                                    Perkins Coie LLP
       Pier 70                                            1201 Third Avenue, Suite 4900
 15    2801 Alaskan Way, Suite 300                        Seattle, WA 98101-3099
       Seattle, WA 98121                                  206-359-8000
 16    Telephone: (206) 624-8300                          Email: WRava@perkinscoie.com
       Fax: (206) 340-9599
 17    Email: brian.esler@millernash.com                  Sabrina J. Danielson
                                                          Perkins Coie LLP
 18    Jeanne M. Hamburg                                  1900 Sixteenth Street, Suite 1400
       (Admitted Pro Hac Vice)                            Denver, CO 80202-5255
 19    David H. Siegel                                    303-291-2300
       (Admitted Pro Hac Vice)                            Email: SDanielson@perkinscoie.com
 20    Norris McLaughlin, P.A.
       7 Times Square, 21st Floor                               Attorneys for Defendant
 21    New York, NY 10036                                       iCap Enterprises, Inc.
       (212) 808-0700
 22    Email: jhamburg@norris-law.com
       Email: dsiegel@norris-law.com
 23
              Attorneys for Plaintiff
 24           TP ICAP Americas Holdings Inc.
 25

 26



                                                                                              MILLER NASH LLP
STIPULATION AND ORDER - 2                                                                          AT T ORNE Y S AT L AW
                                                                                         T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                           P I E R 70
                                                                                              2801 AL ASKAN W AY , STE 300
                                                                                             SE AT T LE , WASHI NG T ON 98121
                 Case 2:21-cv-00539-TSZ Document 44 Filed 08/26/21 Page 3 of 3



  1
       By: s/ Doug Tilley
  2    Benjamin L. Singer
       (415) 500-6077
  3    Doug Tilley
       Singer Cashman LLP
  4    (628) 400-3961
       505 Montgomery Street, Suite 1150
  5    San Francisco, CA 94111
       Email: bsinger@singercashman.com
  6    Email: dtilley@singercashman.com
  7    Michael G. Atkins, WSBA #26026
       Atkins Intellectual Property, PLLC
  8    113 Cherry Street #18483
       Seattle, WA 98104-2205
  9    (206) 628-0983
       Email: mike@atkinsip.com
 10
               Attorneys for Defendant
 11            Hafen, LLC
 12
                                            ORDER
 13

 14           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 15

 16           DATED: August 26, 2021
 17

 18

 19
                                                  A
                                                  Thomas S. Zilly
 20                                               United States District Judge
      4814-9302-5272.1
 21

 22

 23

 24

 25

 26



                                                                                 MILLER NASH LLP
STIPULATION AND ORDER - 3                                                             AT T ORNE Y S AT L AW
                                                                            T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                              P I E R 70
                                                                                 2801 AL ASKAN W AY , STE 300
                                                                                SE AT T LE , WASHI NG T ON 98121
